DETAILED ACTION
	This application has been examined. Claims 17-36 are pending. Claims 1-16 are cancelled.
To facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	 This application claims benefits of priority from Provisional Application 62/726831 filed 9/4/2018. 
	The effective date of the claims described in this application is 9/4/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10979387.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are substantially similar in scope and the differences in the scope would have been obvious to a person of ordinary skill in the networking art as obvious variants of the same invention. 
Claim 1 of U.S. Patent 10979387 recites announcing a subset of a plurality of anycast Internet Protocol (IP) addresses associated with a DNS network.
Claim 17 of the instance application recites identifying a first anycast Internet Protocol (IP) address of a plurality of anycast IP addresses associated with a DNS network. 
The Examiner notes wherein it would have been obvious that a subset of addresses may contain only 1 address. The Examiner notes wherein it would have been obvious to identify a single address from a subset of a plurality of addresses.
Claims 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent 10979387.  Although the claims at issue are not identical, they are not patentably distinct from each other because the 
Claim 10 of U.S. Patent 10979387 recites announcing a subset of a plurality of anycast Internet Protocol (IP) addresses associated with a DNS network.
Claim 26 of the instance application recites identifying a first anycast Internet Protocol (IP) address of a plurality of anycast IP addresses associated with a DNS network. 
The Examiner notes wherein it would have been obvious that a subset of addresses may contain only 1 address. The Examiner notes wherein it would have been obvious to identify a single address from a subset of a plurality of addresses.

Claim 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent 10979387.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are substantially similar in scope and the differences in the scope would have been obvious to a person of ordinary skill in the networking art as obvious variants of the same invention. 
Claim 17 of U.S. Patent 10979387 recites announcing a subset of a plurality of anycast Internet Protocol (IP) addresses associated with a DNS network.
Claim 33 of the instance application recites identifying a first anycast Internet Protocol (IP) address of a plurality of anycast IP addresses associated with a DNS network. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-32 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are pertaining to a system architecture which is neither a process, machine, manufacture, nor composition of matter.
The Examiner notes that said system architecture is a 1) logical grouping or combination or 2) an indication of spatial relation.     
The said architecture pertaining to 1) logical grouping or combination or 2) an indication of spatial relation, is not a machine, an article of manufacture, a composition of matter or a process and thus cannot be patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17,20-21,23-24,26,29,31-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kontothanassis (USPGPUB 2015/0215388) .

In regard to Claim 17 
Kontothanassis Paragraph 40 disclosed wherein he DNS server 208, based on the received load information, may determine that one or more of the servers 204a-204c may be in an over-load condition. In such instances, the DNS server 208 may attempt to relieve the load on the affected server by instructing the server to cease to advertise one or more of the set of previously advertised anycast IP addresses.
Kontothanassis disclosed (re. Claim 17) a method for processing domain name system (DNS) requests, the method comprising:
identifying, by a DNS server of a plurality of DNS servers and based on a configuration of the plurality of DNS servers, a first anycast Internet Protocol (IP) address of a plurality of anycast IP addresses associated with a DNS network,(Kontothanassis-Paragraph 4, receiving a plurality of anycast network addresses from a domain name system (DNS) server )  the DNS server configured to receive a DNS request, (Kontothanassis-Paragraph 20, client-1 102a sends a domain name address "www.example.com" to the DNS Resolver-1 104a )  wherein the first anycast IP address identifies multiple DNS servers of the DNS network;
client-1 102a sends a domain name address "www.example.com" to the DNS Resolver-1 104a )  and
generating a response to the DNS request, the response comprising the first anycast IP address. (Kontothanassis-Paragraph 6, responding to the request with a network address selected from a plurality of anycast network addresses, Paragraph 20,The DNS server 106, in turn, responds by returning to the DNS resolver 104a one or more IP addresses of the content servers associated with the domain name address www.example.com.)
In regard to Claim 26
Claim 26 (re. architecture) recites substantially similar limitations as Claim 17.  Claim 26 is rejected on the same basis as Claim 17.

In regard to Claim 20 
Kontothanassis disclosed (re. Claim 20) receiving, from a DNS controller, an identification of the first anycast IP address.(Kontothanassis-Paragraph 5, anycast module is configured to accept a request for a network address of a content server, and to respond to the request with a network address selected from a plurality of anycast network addresses. ) 
In regard to Claim 21
anycast module is configured to accept a request for a network address of a content server, and to respond to the request with a network address selected from a plurality of anycast network addresses…The advertising module is configured to receive instructions from the DNS server to advertise specified ones of the plurality of anycast network addresses, and advertise the specified ones of the plurality of anycast network addresses.) 
In regard to Claim 23
Kontothanassis disclosed (re. Claim 23) removing, based on an overload condition at the DNS server, one or more anycast IP addresses from a subset of the plurality of anycast IP addresses to redirect additional DNS requests associated with the removed one or more anycast IP addresses to another DNS server of the DNS network. (Kontothanassis-Figure 7,Paragraph 5, to identify an over-loaded content server based on the load information, and to instruct the over-loaded content server to cease advertising one or more of the plurality of anycast network addresses. Paragraph 57, anycast based load balancing performed by a server.)
In regard to Claim 24
Kontothanassis disclosed (re. Claim 24) receiving a preferred anycast IP address of the plurality of anycast IP addresses, (Kontothanassis-Paragraph 29, the DNS server 106 can select the subset of anycast IP address from the set of n anycast IP addresses in a round-robin or other structured fashion and respond to the query with the selected anycast IP address. In some other implementations, the DNS server 106 may randomly or pseudo-randomly select an anycast IP address from the set of n anycast IP addresses. ) the preferred anycast IP address unique to the networking device in communication with the DNS server; (Kontothanassis-Paragraph 29, the DNS server 106 can select the subset of anycast IP address from the set of n anycast IP addresses in a round-robin or other structured fashion and respond to the query with the selected anycast IP address. In some other implementations, the DNS server 106 may randomly or pseudo-randomly select an anycast IP address from the set of n anycast IP addresses. ,Paragraph 56, instructs the server-3 204c to cease advertising the anycast address IP4, out of the set of N anycast addresses: {IP1, IP2, IP3, IP4, . . . , IPN} being advertised by the server-3 204c. , Paragraph 44, while server-3 204c ceases to advertise the anycast IP address IP4, it may still continue to advertise other anycast IP addresses, e.g., address IP3. ) ) and
announcing the preferred anycast IP address during an overload condition at the DNS server.  (Kontothanassis-Paragraph 58, three servers 204a-204c advertising a set of N anycast IP addresses {IP1, IP2, IP3, IP4, . . . , IPN}. By advertising the set of N anycast IP addresses, the servers 204a-204c indicate to the routers 206a-206e that each of the three servers 204a-204c can accept client requests addressed to any of the N anycast IP addresses ) 
 	In regard to Claim 29
 	Kontothanassis-Kakadia disclosed (re. Claim 29) a controller  (Kontothanassis-Paragraph 67, processor 802, Paragraph 71, advertising module 914 can be executed by the processor 902 for determining which of the anycast IP addresses stored in the server database 908 need to be advertised.) configured to transmit an identification of the first anycast IP address to the at least one of the plurality of DNS servers.( Kontothanassis-Paragraph 5, anycast module is configured to accept a request for a network address of a content server, and to respond to the request with a network address selected from a plurality of anycast network addresses. )
 

In regard to Claim 31
 	Kontothanassis disclosed (re. Claim 31) wherein the at least one of the plurality of DNS servers is further configured to:
 	remove, based on an overload condition at the at least one of the plurality of DNS servers, one or more anycast IP addresses from the plurality of anycast IP addresses  (Kontothanassis-Figure 7,Paragraph 5, to identify an over-loaded content server based on the load information, and to instruct the over-loaded content server to cease advertising one or more of the plurality of anycast network addresses. Paragraph 57, anycast based load balancing performed by a server.) to redirect additional DNS requests associated with the removed one or more anycast IP addresses to redirect additional DNS requests associated with the removed one or more anycast IP addresses to another DNS server of the plurality of DNS servers.(Kontothanassis-Paragraph 60, By ceasing to advertise the anycast address IP4, the server-3 204c indicates that the server-3 204c is no longer accepting requests addressed to the anycast address IP4. This means that requests, and in effect packets, addressed to IP4 that were previously processed by the server-3 204c are instead routed to a different server. )

In regard to Claim 32
 	Kontothanassis disclosed (re. Claim 32) wherein the networking device is associated with a preferred anycast IP address from the plurality of anycast IP addresses, (Kontothanassis-Paragraph 29, the DNS server 106 can select the subset of anycast IP address from the set of n anycast IP addresses in a round-robin or other structured fashion and respond to the query with the selected anycast IP address. In some other implementations, the DNS server 106 may randomly or pseudo-randomly select an anycast IP address from the set of n anycast IP addresses. ) each of the plurality of DNS servers connected to the networking device announcing the preferred anycast IP address during an overload condition at the DNS server. (Kontothanassis-Paragraph 58, three servers 204a-204c advertising a set of N anycast IP addresses {IP1, IP2, IP3, IP4, . . . , IPN}. By advertising the set of N anycast IP addresses, the servers 204a-204c indicate to the routers 206a-206e that each of the three servers 204a-204c can accept client requests addressed to any of the N anycast IP addresses )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 22,30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kontothanassis (USPGPUB 2015/0215388) further in view of Kakadia (USPGPUB 20110314119  ).
In regard to Claim 22
Kontothanassis substantially disclosed (re. Claim 22) the claim limitations as indicated in the rejection of Claim 17,26. 
While Kontothanassis substantially disclosed the claimed invention Kontothanassis does not disclose (re. Claim 22) monitoring for announcement of a plurality of unique identifications from a subset of the plurality of DNS servers; and 
generating an error message in response to receiving less than all of the plurality of unique identifications from a subset of the plurality of DNS servers.
Kakadia Paragraph 39 disclosed wherein when any recipient router, e.g., router 325, receives the advertisement for service 1.1.1.1 from a specific advertising router, the recipient router is made aware of the health condition of the server pool associated with the advertising router.
Kakadia disclosed (re. Claim 22) monitoring for announcement of a plurality of unique identifications from a subset of the plurality of DNS servers;( Kakadia- Paragraph 39, when any recipient router, e.g., router 325, receives the advertisement for service 1.1.1.1 from a specific advertising router, the recipient router is made aware of the health condition of the server pool associated with the advertising router, Paragraph 47, when a server pool is in a poor health or in such a condition (e.g., totally overloaded or in an interrupted state) that the SLB is not able to gather health information about the server pool,) and 
 
Kontothanassis and Kakadia are analogous art because they present concepts and practices regarding provisioning and resolving of anycast IP addresses.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Kakadia into Kontothanassis.  The motivation for the said combination would have been to enable a recipient router, such as router 325, to incorporate the received health information in a routing table in a way so that the recipient router can make a routing decision based on the information incorporate therein and thus achieve a global (first) level load balancing in the multilayered load balancing scheme (Kakadia-Paragraph 40 )
The Examiner notes wherein Kontothanassis-Kakadia does not explicitly disclose ‘generating an error message in response to receiving less than all of the plurality of unique identifications from a subset of the plurality of DNS servers.’

The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'

 	 In the context of the Kontothanassis-Kakadia since the health of the server pool is regarding all of the addresses included in the server pool, it would have been obvious to apply the well-known process of sending error messages, in order that Kontothanassis-Kakadia  sends an error message upon detecting an undesirable condition such as  Kakadia Paragraph 47 when a server pool is in a poor health or in such a condition (e.g., totally overloaded or in an interrupted state) that the SLB is not able to gather health information about the server pool.
 	
 	In regard to Claim 30
Kontothanassis-Kakadia disclosed (re. Claim 30)  wherein the at least one of the plurality of DNS servers is further configured to:
receive a unique identification address associated with a second DNS server of the plurality of DNS servers; (Kontothanassis-Paragraph 6, responding to the request with a network address selected from a plurality of anycast network addresses, Paragraph 20,The DNS server 106, in turn, responds by returning to the DNS resolver 104a one or more IP addresses of the content servers associated with the domain name address www.example.com.)
	 determine, based on the unique identification address associated with the second DNS server, an operating state of the second DNS server. (Kakadia- Paragraph 39, when any recipient router, e.g., router 325, receives the advertisement for service 1.1.1.1 from a specific advertising router, the recipient router is made aware of the health condition of the server pool associated with the advertising router, Paragraph 47, when a server pool is in a poor health or in such a condition (e.g., totally overloaded or in an interrupted state) that the SLB is not able to gather health information about the server pool,)
 

Claim 25,33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kontothanassis (USPGPUB 2015/0215388)  further in view of Dilley (US Patent 10791168).

In regard to Claim 25
 While Kontothanassis substantially disclosed the claimed invention Kontothanassis does not disclose (re. Claim 25) wherein the DNS network comprises a first metro network and a second metro network.
Dilley Column 4 Lines 10-25,Column 6 Lines 50 disclosed wherein  DNS service 112 provides edge-identifying information that identifies edges 106 that host requested tenant applications. A requesting endpoint 110 uses such edge-identifying information 

Dilley disclosed (re. Claim 25) wherein the DNS network comprises a first metro network and a second metro network.(Dilley-Column 8 Lines 25,  network workload management system 102 can expose a number of edges 106 across a number of geographies and heterogeneous environments) 

Kontothanassis and Dilley are analogous art because they present concepts and practices regarding provisioning and resolving of anycast IP addresses.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Dilley into Kontothanassis.  The motivation for the said combination would have been to implement an orchestration manager tracks resource usage of currently existing edges, adjusts edge resource allocation as needed to meet current and expected traffic needs, determines where tenant applications should be placed, which placed tenant applications should receive application traffic, and updates traffic direction on an ongoing basis.(Dilley-Paragraph 4 ) 
 Kontothanassis-Dilley disclosed (re. Claim 25) redirecting, based on an overload condition at a first DNS server of the first metro network, a plurality of DNS requests to a second DNS server of the second metro (Dilley-Column 6 Lines 5-15, orchestration manager 104 includes facilities to monitor resource utilization, determine appropriate tenant application placement, and to steer traffic towards the appropriate, active edge data center locations)  by ceasing announcement of at least to identify an over-loaded content server based on the load information, and to instruct the over-loaded content server to cease advertising one or more of the plurality of anycast network addresses. Paragraph 57, anycast based load balancing performed by a server.)

 In regard to Claim 33
 Kontothanassis substantially disclosed (re. Claim 33) the claim limitations as indicated in the rejection of Claim 17,26. 

 	Furthermore Kontothanassis-Dilley disclosed (re. Claim 33)  a first metro network (Dilley-Column 8 Lines 25,  network workload management system 102 can expose a number of edges 106 across a number of geographies and heterogeneous environments)  comprising:
 	a first networking device;(Kontothanassis-Paragraph 27, DNS Resolver-1 104a  )  and
a first plurality of DNS servers each in communication with the first networking
device: (Kontothanassis- DNS server 208 provides server-1 204a, server-2 204b, and server-3 204c with a set of anycast IP addresses associated with a domain name) and
a second metro network geographically separate from the first metro network and in communication with the first metro network, (Dilley-Column 8 Lines 25,  network workload management system 102 can expose a number of edges 106 across a number of geographies and heterogeneous environments) the second metro network comprising:
 	a second networking device; (Kontothanassis-Paragraph 27, DNS Resolver-2 104b ) and
 	a second plurality of DNS servers each in communication with the second
networking device, (Kontothanassis- DNS server 208 provides server-1 204a, server-2 204b, and server-3 204c with a set of anycast IP addresses associated with a domain name)  
 
In regard to Claim 34
  	Kontothanassis-Dilley disclosed (re. Claim 34) wherein the at least one of the
first plurality of DNS servers is further configured to: detect an overload condition at the at least one of the first plurality of DNS servers; (Kontothanassis-Figure 7,Paragraph 5, to identify an over-loaded content server based on the load information, and to instruct the over-loaded content server to cease advertising one or more of the plurality of anycast network addresses. Paragraph 57, anycast based load balancing performed by a server.) and
 	redirect, to the at least one of the second plurality of DNS servers, DNS requests
associated with the first anycast IP address. (Kontothanassis-Paragraph 60, By ceasing to advertise the anycast address IP4, the server-3 204c indicates that the server-3 204c is no longer accepting requests addressed to the anycast address IP4. This means that requests, and in effect packets, addressed to IP4 that were previously processed by the server-3 204c are instead routed to a different server. )

In regard to Claim 35
 	 Kontothanassis-Dilley disclosed (re. Claim 35) wherein detecting the overload condition at the at least one of the first plurality of DNS servers comprises comparing a rate of received DNS requests at the at least one of the first plurality of DNS servers to an overload threshold value.(Kontothanassis-Paragraph 55, DNS server 208, can compare the load information received from the servers and compare them with predetermined threshold values. If the received load information crosses the threshold values, then the DNS server 208 can determine that the server is under over-load condition )
In regard to Claim 36
 Kontothanassis-Dilley disclosed (re. Claim 36) at least one load balancer in communication with the first networking device,(Kontothanassis-Paragraph 67 , DNS application 810 can also include a load balancing module 814. )  the at least one load balancer configured to load balance a plurality of DNS requests to the first plurality of DNS servers.(Kontothanassis-Paragraph 57, anycast based load balancing performed by a server,can be executed by the servers 204a-204c shown in FIGS. 3-5 ) 


Claim 18-19,27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kontothanassis (USPGPUB 2015/0215388) further in view of Garrett (USPGPUB 2013/0103854).

In regard to Claim 18,28
Kontothanassis substantially disclosed (re. Claim 18,28) the claim limitations as indicated in the rejection of Claim 17,26. 
While Kontothanassis substantially disclosed the claimed invention Kontothanassis does not disclose (re. Claim 18) determining a number of the plurality of DNS servers of the DNS network; and 
executing a hash function to slice the plurality of anycast IP addresses based on the number of the plurality of DNS servers of the DNS network, wherein a result of the hash function identifies the first anycast IP address.
Garrett Figure 4, Figure 9,Paragraph 88 disclosed using a hash to map a wide range of values, such as the IP address, to a set number of buckets evenly and deterministically, with no statistical affinity between original values that are adjacent to each other. Thus no matter how unevenly spread requests' source IP addresses are, the hash always distributes traffic evenly over the buckets.
Garrett disclosed (re. Claim 18,28) determining a number of the plurality of DNS servers of the DNS network;(Garrett- Figure 4, Figure 9,Paragraph 51, steps 404 and 405, the traffic manager constructs a list of traffic managers and a list of servers respectively.    )  and 
using a hash to map a wide range of values, such as the IP address, to a set number of buckets evenly and deterministically, with no statistical affinity between original values that are adjacent to each other. Thus no matter how unevenly spread requests' source IP addresses are, the hash always distributes traffic evenly over the buckets.)

Kontothanassis and Garrett are analogous art because they present concepts and practices regarding provisioning and resolving of IP addresses.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Garrett into Kontothanassis.  The motivation for the said combination would have been ensuring an even spread of responsibility across the traffic managers ,such that  the load on the traffic managers is distributed evenly. 
The Examiner notes wherein Garrett does not explicitly disclose ‘executing a hash function to slice the plurality of anycast IP addresses’ 

The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'

In the context of the Kontothanassis-Garrett since  Kontothanassis Paragraph 29 disclosed wherein the DNS server 106 can select the subset of anycast IP address from the set of n anycast IP addresses it would have been obvious to apply the Garrett hash function in order that Kontothanassis-Garrett can select a subset of anycast IP addresses.  
Kontothanassis-Garrett disclosed (re. Claim 18,28)  executing a hash function to slice the plurality of anycast IP addresses based on the number of the plurality of DNS servers of the DNS network, wherein a result of the hash function identifies the first anycast IP address.

In regard to Claim 19,27
 Kontothanassis-Garrett disclosed (re. Claim 19,27) load balancing (Kontothanassis-Paragraph 67, DNS application 810 can also include a load balancing module 814. ) a plurality of DNS requests to the DNS server based on the first anycast IP address.(Kontothanassis-Figure 7,Paragraph 5, to identify an over-loaded content server based on the load information, and to instruct the over-loaded content server to cease advertising one or more of the plurality of anycast network addresses. Paragraph 57, anycast based load balancing performed by a server.) 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444